Mr. Presiding Justice Shepard delivered the opinion of the Court. There being no assignment of errors written upon or attached to the record filed in this cause, as required by the rule, and none appearing anywhere except in the abstract, 'there is nothing for this court to act upon. We refer to Lang v. Max, 50 Ill. App. 465, where many authorities are cited. Later decisions are, Hruby v. Vokoun, 55 Ill. App. 457, and Brown v. The H. W. Boies Co., 58 Ill. App. 274. We may add that the point is urged in appellee’s brief, filed as long ago as November 2, 1896, and that no motion for leave to remedy the defect has been made, as might hai7e been done. Instead, however, of dismissing the appeal, as was done in many of the cases referred to, we will follow a later authority of the Supreme Court, and affirm the judgment. Lancaster v. W. & S. Ry. Co., 132 Ill 492.